        Case 19-32825 Document 12 Filed in TXSB on 06/18/19 Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                              ENTERED
                                                                                                06/18/2019
IN RE:                              §
HL BUILDERS, LLC; aka CD HOMES, LLC §                    CASE NO: 19-32825
       Debtor(s)                    §
                                    §                    CHAPTER 11

                       ORDER SETTING EVIDENTIARY HEARING

       An evidentiary hearing on Chapter 11 Involuntary Petition Against a Non-Individual,
[ECF No. 1], shall be held before the United States Bankruptcy Court, Bob Casey Federal
Building, Courtroom #401, 515 Rusk Street, Houston, Texas, 77002 on July 16, 2019 at 8:30
a.m. (Central Standard Time).

       Within two business days of receipt of this Order, the movant shall serve a copy of this
Order on all parties entitled to notice of the hearing and file a certificate of service with the
Clerk’s office.




       SIGNED 06/18/2019.


                                                  ___________________________________
                                                          Eduardo V. Rodriguez
                                                       United States Bankruptcy Judge




1/1
